March ifyth, 1817,
Judge Roane
pronounced the Court’s opinio®*
*493The Court is of opinion, that there is no error in the Decree, so far as the principle thereof allows interest upon the hires, of the Slave in question, actually received by the Appellant, from others, from the dates of such receipts respectively : but that the same is erroneous in allowing interest upon hires, not so received by him, and also upon those, decreed to foe due by him for the slave aforesaid, the same being unliquidated. and merely conjectural sums, and which, therefore, the Appellant was in no default in not paying.
The Decree is therefore affirmed, so far as it is not hereby de'iared to be erroneous, and is reversed as to the residue, wiih Dosis; and the cause is remanded, to have the account reformed, pursuant to the principles now declared, in order to a final Decree.